Title: From John Quincy Adams to William Smith Shaw, 2 June 1804
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Quincy 2. June 1804.

I enclose an order for $110. which I will thank you to present, and if accepted, receive the money—This together with the rent you have received of Mr: Dexter, will pay the assessmt: due on my Bridge-Shares, and leave a Balance—I will thank you to pay the Assessmt: to Mr: Foster, and take the rect:—Please to send me word whether you have advertised the rooms in Whitcomb’s House and if so, whether you have had any Application for any of them.
You will recollect the Shakespear—and the two volumes at Dr: Elliot’s—If you have them, I suppose my brother can bring them out with him.
Your’s truly
J. Q. Adams.